DETAILED ACTION
Remarks
The instant application having Application Number 16/844,742 filed on April 9, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 4/9/2020 and 9/24/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayshtut et al. (US Patent Publication No. 2014/0281486 A1, ‘Nayshtut’, hereafter, provided by the Applicant’s IDS).

Regarding claim 1. Nayshtut discloses a method (Nayshtut [0041-0044] and Figs. 1 and 5 discloses , the content data server 106 may execute a method 500 for de-duplicating encrypted content), comprising: 
responsive to a request to store a predetermined set of data in an electronic data store, receiving, with computer hardware, a hash corresponding to the predetermined set of data, encrypted data generated by encrypting the predetermined set of data using an encryption key, and a key index corresponding to the encryption key (Nayshtut [0041-0044] and Figs. 1 and 5 discloses , the content data server 106 may execute a method 500 for de-duplicating encrypted content. In some embodiments, the content data server 106 determines whether the computing device 102 has supplied the appropriate information required to store encrypted blocks on the content data server 106 (i.e., the encrypted blocks(corresponding  to encrypted data), associated keyed hashes(corresponding to the  hash), associated member IDs, and possibly the encrypted list)); 
determining that the hash matches a previously stored hash, the previously stored hash indicating that a previously encrypted version of the predetermined set of data is stored at a physical location in the electronic data store (Nayshtut [0041-0044] and Figs. 1 and 5 discloses In block 506, the content data server 106 compares the received keyed hash to other stored keyed hashes (i.e., stored on the content data server 106). If a match is not found in block 508, the content data server 106 stores the received encrypted block, keyed hash, and member ID on the content data server 106 in block 510. However, if a match is found in block 508, the content data server 106 associates the member ID of the computing device 102 with the existing encrypted block and keyed hash (i.e., the matching keyed hash) in block 512. That is, in some embodiments, the content data server 106 tracks which members (e.g., using the member IDs of those members) have stored or attempted to store an encrypted block associated with a particular keyed hash (e.g., using a list or another tracking mechanism). In other words, the received encrypted block, keyed hash, and member ID are only stored if there is no matching keyed hash already stored on the content data server 106); and 
based on the determining, discarding the hash, the encrypted data, and the key index (Nayshtut [0041-0044] and Figs. 1 and 5 discloses If a matching keyed hash is already stored on the  content data server 106, a de-duplication mechanism is employed (corresponding to the discarding step)).  
Regarding claim 2. Nayshtut discloses, further comprising generating an association associating the predetermined set of data with the previously encrypted version, the association indicating the physical location in the electronic data store at which the previously encrypted version is stored (Nayshtut [0042-0043]). 
Regarding claim 3. Nayshtut discloses, further comprising responding to a prior request to store the predetermined set of data in the electronic data store by: 
receiving the hash corresponding to the predetermined set of data, the encrypted data generated by encrypting the predetermined set of data using a different encryption key, and a key index corresponding to the different encryption key (Nayshtut [0041-0044]); 
determining that the hash does not match a previously stored hash (Nayshtut [0042-0043]); 
storing the encrypted data encrypted using the different encryption key at the physical location in the electronic data store (Nayshtut [0042-0043]); and 
generating an association associating the hash with the key index corresponding to the different encryption key and with the physical location in the electronic data store (Nayshtut [0041-0044]).  
Regarding claim 4. Nayshtut discloses, further comprising responding to a request to read the predetermined set of data by: 
receiving a copy of the hash corresponding to the predetermined set of data (Nayshtut [0042-0043]);
P201908424US01_8134-0240Page 27 of 33determining, based on the copy of the hash, the physical location in the electronic data store (Nayshtut [0041-0044]); and 
identifying a different key index for decrypting the previously encrypted version of the predetermined set of data using a different encryption key that is associated with the different key index (Nayshtut [0041-0044]).  
Regarding claim 5. Nayshtut discloses, further comprising: 
in response to a prior request to store the predetermined set of data, generating at a first networked site a packet that includes the hash, encrypted data generated by encrypting the predetermined set of data using a different encryption key, and a key index corresponding to the different encryption key (Nayshtut [0040-0043] and Fig. 1); 
conveying the packet over a data communications network to a second networked device that hosts the electronic data store (Nayshtut [0040-0043] and Fig. 1); and 
on the second networked device, electronically storing the encrypted data generated by encrypting the predetermined set of data using the different encryption key in response to determining that the hash does not match the previously stored hash (Nayshtut [0042-0043]).  
Regarding claim 6. Nayshtut discloses, further comprising: 
in response to the request, generating at a first networked site a packet that includes the hash, the encrypted data associated with the hash, and the key index (Nayshtut [0040-0043] and Fig. 1); and 
conveying the packet over a data communications network to a second networked device that hosts the electronic data store (Nayshtut [0040-0043] and Fig. 1).  
Regarding claim 7. Nayshtut discloses, further comprising discarding the packet in response to the determining that the hash matches the previously stored hash (Nayshtut [0041-0044] and Figs. 1 and 5 discloses If a matching keyed hash is already stored on the  content data server 106, a de-duplication mechanism is employed (corresponding to the discarding step)).  
Regarding claim 8, Nayshtut discloses a system, comprising: a processor configured to initiate operations (Nayshtut [0016-0018] and Fig. 1 discloses a system 100 for de-duplication of encrypted data includes one or more computing devices 102, a network 104, a content data server 106, and a key server 108 … computing device 102 includes a processor 110) including:
although claim 8 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 8. Therefore; claim 8 is rejected for at least the same reason as claim 1 above.
Regarding claims 9-13, the method steps of claims 2-6 substantially encompass the system recited in claims 9-13.  Therefore, claims 9-13 are rejected for at least the same reason as claims 2-6 above.
Regarding claim 14, Nayshtut discloses a computer program product, the computer program product comprising: one or more computer-readable storage media and program instructions collectively stored on the one or more computer-readable storage media, the program instructions executable by a processor to cause the processor to initiate operations (Nayshtut [0014-0015] and [0067] discloses transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors) including:
although claim 14 directed to a product, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the product recited in claim 14. Therefore; claim 14 is rejected for at least the same reason as claim 1 above.
Regarding claims 15-20, the method steps of claims 2-7 substantially encompass the product recited in claims 15-20.  Therefore, claims 15-20 are rejected for at least the same reason as claims 2-7 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168